Citation Nr: 0433231	
Decision Date: 12/15/04    Archive Date: 12/21/04	

DOCKET NO.  03-28 598	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri


THE ISSUE

Entitlement to service connection for diabetes mellitus, type 
II, claimed as a result of exposure to herbicides.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel





INTRODUCTION

The veteran had active service from May 1965 to May 1968.  
His medals and badges include the Vietnam Service Medal and 
the Combat Infantryman's Badge.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions dated in 2002 from 
the VARO in St. Louis.  

The appeal is REMANDED to the RO by way of the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran should further action be required.


REMAND

A review of the evidence of record discloses that when the 
veteran was seen in private consultation regarding diabetes 
mellitus in March 1993, it was indicated he had been 
diagnosed with diabetes mellitus the previous summer when he 
developed symptoms of polyuria, polydipsia, and blurred 
vision.  There was no family history of diabetes, but there 
was a strong family history of pancreatitis starting at an 
early age.  Clinical findings were recorded and the endocrine 
assessment was diabetes mellitus secondary to history of 
acute and chronic pancreatitis and recent history of 95 
percent pancreatectomy.  

However, the veteran contends that his diabetes existed prior 
to his having problems with his pancreas.  In assisting the 
veteran in the development of his claim, the RO referred the 
claims folder to a VA physician for the purpose of examining 
the veteran and providing an opinion as to the cause of the 
veteran's diabetes and whether or not it was as likely as not 
secondary to pancreatitis or to Agent Orange exposure in 
service.  Unfortunately, the veteran's service medical 
records were not available for the examiner's review.  The 
examiner stated that because of the lack of medical records 
and "unreliable patient history," he did not feel there was 
sufficient evidence to support an opinion.  He stated that, 
"In rendering an opinion, I would be resorting to speculation 
regarding whether vet's diabetes is related to his history of 
pancreatitis/pancreatic surgery."  

In view of the foregoing, although the Board sincerely 
regrets the additional delay, the Board believes it would be 
helpful to remand the claim to give the veteran every 
possible consideration and to ensure that the evidence of 
record is as complete as possible.  

Accordingly, the case is REMANDED for the following actions:

1.  The claims folder should be reviewed 
by a physician knowledgeable in diseases 
of the endocrine system, including 
diabetes and pancreatitis, for the 
purpose of determining whether it is at 
least as likely as not (at least a 
50 percent probability) that the 
veteran's current diabetes had its onset 
prior to the veteran's history of 
pancreatitis which required pseudocystal 
removal in 1984 and 1985, or if developed 
after the pancreatic disorder is due to 
the pancreas disorder or otherwise 
related to service.  The physician is 
essentially asked to state whether the 
diabetes mellitus is causally related in 
any way to the veteran's active service.  
He or she should state whether he or she 
is confident in finding that it is 
secondary to the veteran's history of 
pancreatitis.  The complete rationale for 
any opinion expressed should be provided.  
The examination report should 
specifically state that the claims folder 
was reviewed by the examiner.  

2.  Then, after ensuring that any actions 
needed to comply with the Veterans Claims 
Assistance Act of 2000 (VCAA) have been 
completed, the RO should readjudicate the 
claim of entitlement to service 
connection for diabetes mellitus, to 
include as a result of Agent Orange 
exposure.  If the benefit sought on 
appeal remains denied, the veteran and 
his representative should be issued a 
supplemental statement of the case which 
addresses all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered since the 
issuance of the statement of the case.  
The veteran must be given the opportunity 
to respond to the supplemental statement 
of the case.

Thereafter, the case should be returned to the Board for 
further appellate review, if otherwise in order.  The purpose 
of this REMAND is to comply with governing adjudicative 
procedures.  The Board intimates no opinion, either legal or 
factual, as to any final disposition warranted.  The veteran 
has the right to submit additional evidence and argument on 
the matter the Board has remanded.  No action is required of 
the veteran until he is notified by the RO.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).

	                  
_________________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




